Citation Nr: 0915592	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy (to include incontinence).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from August 1956 to 
September 1956.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in May 2008.  This 
matter was remanded in August 2008.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued 
to the Veteran in December 2008.  Since the issuance of the 
supplemental statement of the case and prior to transfer of 
the case to the Board, the Veteran submitted additional 
evidence, including a January 2009 letter from Dr. T.L.J.  
The Board's review of the claims file fails to show any 
supplemental statement of the case issued after receipt of 
the additional evidence.  In other words, the record does not 
show that the RO has reviewed the new evidence and issued a 
supplemental statement of the case as contemplated by 
regulation.  Under the circumstances, this matter must be 
returned to the RO for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Undertake a review of all evidence 
received since the December 2008 
supplemental statement of the case.  
After undertaking any additional 
development which may be necessary, 
determine if entitlement to service 
connection for benign prostatic 
hypertrophy (to include incontinence) 
is warranted.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




